Title: To James Madison from Thomas Bulkeley, 2 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 2nd. Febry. 1802
					
					The enclosed documents consisting of
					N 1. 2. & 3 My letters to His Excy. Dn. Joao de Almeida de Mello Castro, Minister & Secretary of State 

for the foreign & war Departments
					4 & 5  His Excellcys. Note’s to me
					6  Captn. Peleg Barker’s memorial
					will inform you of the capture & seizure of two of our vessels by the Governor of Pará in the 

Amazons & of the treatment & confinement of their Crews on suspicion of contraband trade.
					I have written Messrs. John Murray & Son who am informed are Underwriters on the Brig 

Aurora, as well as Messrs. William L. Vandervort owner of the Schooner Four Sisters, both of New 

York acquainting them of this unfortunate transaction, and have desired them to lay in their claims 

against this Government with you, to be transmited to me to be demanded of them, in the manner 

His Excy. the President shall judge proper.
					Captn. Peleg Barker, & the five seamen are released from 

Prison,  and one of the seamen’s ill health (having caught a fever in the prison here) 

prevents his proceeding.  He is much better and almost recovered.  I have the honor to be with 

the greatest respect Sir Your most obedt. Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
